
	
		II
		Calendar No. 40
		110th CONGRESS
		1st Session
		S. 268
		[Report No. 110–15]
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 11, 2007
			Ms. Cantwell (for
			 herself, Mr. Craig,
			 Mr. Wyden, Mrs.
			 Murray, and Mr. Smith)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 15, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To designate the Ice Age Floods National
		  Geologic Trail, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Ice Age
			 Floods National Geologic Trail Designation Act.
		2.Findings and purpose
			(a)FindingsCongress finds that—
				(1)at the end of the last Ice Age, some 12,000
			 to 17,000 years ago, a series of cataclysmic floods occurred in what is now the
			 northwest region of the United States, leaving a lasting mark of dramatic and
			 distinguishing features on the landscape of parts of the States of Montana,
			 Idaho, Washington and Oregon;
				(2)geological features that have exceptional
			 value and quality to illustrate and interpret this extraordinary natural
			 phenomenon are present on Federal, State, tribal, county, municipal, and
			 private land in the region; and
				(3)in 2001, a joint study team headed by the
			 National Park Service that included about 70 members from public and private
			 entities completed a study endorsing the establishment of an Ice Age Floods
			 National Geologic Trail—
					(A)to recognize the national significance of
			 this phenomenon; and
					(B)to coordinate public and private sector
			 entities in the presentation of the story of the Ice Age floods.
					(b)PurposeThe purpose of this Act is to designate the
			 Ice Age Floods National Geologic Trail in the States of Montana, Idaho,
			 Washington, and Oregon, enabling the public to view, experience, and learn
			 about the features and story of the Ice Age floods through the collaborative
			 efforts of public and private entities.
			3.DefinitionsIn this Act:
			(1)Ice age floods; floodsThe term Ice Age floods or
			 floods means the cataclysmic floods that occurred in what is now
			 the northwestern United States during the last Ice Age from massive, rapid and
			 recurring drainage of Glacial Lake in Missoula, Montana.
			(2)PlanThe term plan means the
			 cooperative management and interpretation plan authorized under section
			 5(e).
			(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(4)TrailThe term Trail means the Ice
			 Age Floods National Geologic Trail designated by section 4(a).
			4.Ice Age Floods National Geologic
			 Trail
			(a)DesignationIn order to provide for public
			 appreciation, understanding, and enjoyment of the nationally significant
			 natural and cultural features of the Ice Age floods and to promote
			 collaborative efforts for interpretation and education among public and private
			 entities located along the pathways of the floods, there is designated the Ice
			 Age Floods National Geologic Trail.
			(b)Location
				(1)MapThe route of the Trail shall be generally
			 depicted on the map entitled Ice Age Floods National Geologic
			 Trail, numbered P43/80,000 and dated June 2004.
				(2)RouteThe route shall generally follow public
			 roads and highways.
				(3)RevisionThe Secretary may revise the map by
			 publication in the Federal Register of a notice of availability of a new map as
			 part of the plan.
				(c)Map AvailabilityThe map referred to in subsection (b) shall
			 be on file and available for public inspection in the appropriate offices of
			 the National Park Service.
			5.Administration
			(a)In GeneralThe Secretary, acting through the Director
			 of the National Park Service, shall administer the Trail in accordance with
			 this Act.
			(b)LimitationExcept as provided in subsection (f)(2),
			 the Trail shall not be considered to be a unit of the National Park
			 System.
			(c)Trail Management OfficeTo improve management of the Trail and
			 coordinate Trail activities with other public agencies and private entities,
			 the Secretary may establish and operate a trail management office at a central
			 location within the vicinity of the Trail.
			(d)Interpretive FacilitiesThe Secretary may plan, design, and
			 construct interpretive facilities for sites associated with the Trail if the
			 facilities are constructed in partnership with State, local, tribal, or
			 non-profit entities and are consistent with the plan.
			(e)Management Plan
				(1)In generalNot later than 3 years after funds are made
			 available to carry out this Act, the Secretary shall prepare a cooperative
			 management and interpretation plan for the Trail.
				(2)ConsultationThe Secretary shall prepare the plan in
			 consultation with—
					(A)State, local, and tribal
			 governments;
					(B)the Ice Age Floods Institute;
					(C)private property owners; and
					(D)other interested parties.
					(3)ContentsThe plan shall—
					(A)confirm and, if appropriate, expand on the
			 inventory of features of the floods contained in the National Park Service
			 study entitled Ice Age Floods, Study of Alternatives and Environmental
			 Assessment (February 2001) by—
						(i)locating features more accurately;
						(ii)improving the description of features;
			 and
						(iii)reevaluating the features in terms of their
			 interpretive potential;
						(B)review and, if appropriate, modify the map
			 of the Trail referred to in section 4(b);
					(C)describe strategies for the coordinated
			 development of the Trail, including an interpretive plan for facilities,
			 waysides, roadside pullouts, exhibits, media, and programs that present the
			 story of the floods to the public effectively; and
					(D)identify potential partnering opportunities
			 in the development of interpretive facilities and educational programs to
			 educate the public about the story of the floods.
					(f)Cooperative Management
				(1)In generalIn order to facilitate the development of
			 coordinated interpretation, education, resource stewardship, visitor facility
			 development and operation, and scientific research associated with the Trail
			 and to promote more efficient administration of the sites associated with the
			 Trail, the Secretary may enter into cooperative management agreements with
			 appropriate officials in the States of Montana, Idaho, Washington, and Oregon
			 in accordance with the authority provided for units of the National Park System
			 under section 3(l) of Public Law 91–383 (16 U.S.C. 1a–2(l)).
				(2)AuthorityFor purposes of this subsection only, the
			 Trail shall be considered a unit of the National Park System.
				(g)Cooperative AgreementsThe Secretary may enter into cooperative
			 agreements with public or private entities to carry out this Act.
			(h)Effect on Private Property
			 RightsNothing in this
			 Act—
				(1)requires any private property owner to
			 allow public access (including Federal, State, or local government access) to
			 private property; or
				(2)modifies any provision of Federal, State,
			 or local law with respect to public access to or use of private land.
				(i)LiabilityDesignation of the Trail by section 4(a)
			 does not create any liability for, or affect any liability under any law of,
			 any private property owner with respect to any person injured on the private
			 property.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this Act,
			 of which not more than $12,000,000 may be used for development of the
			 Trail.
		
	
		February 15, 2007
		Reported without amendment
	
